DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed June 21, 2022, in response to the Office Action of December 22, 2021, is acknowledged and has been entered. Applicants elected without traverse Group I and the species of melanoma as the cancer. Claims 14, 18, 32, 34-36, 41, 65-77 are pending and being examined as drawn to the elected species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



2.	Claim(s) 14, 18, 32, 66-70, 72-74, and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov Archive, NCT02965716, History of changes, first post November 16, 2016.
NCT02965716 teaches a method of treating stage III-IV (metastatic) melanoma patients comprising administering to the patients a combination of talimogene laherparapvec (T-VEC) and pembrolizumab; wherein the patients were previously treated with systemic anti-PD1/L1 based therapy, including pembrolizumab, and progressed (Title; Study Description; Arms; Inclusion Criteria), and the patients must NOT have had prior treatment with T-VEC (Inclusion Criteria). NCT02965716 teaches talimogene laherparapvec (T-VEC) is administered intralesionally and pembrolizumab intravenously on day 1 and repeated every 21 days for up to 18 cycles (Study Description; Arms and Interventions). Patients treated may have had radiation therapy for brain metastases or can have radiation therapy for symptomatic non-target lesions (Inclusion Criteria).


3.	Claim(s) 14, 18, 32, 34-36, 41, 65-77 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2021/0008135 (Application No. 16/499,095), Gansert et al, claiming priority to April 28, 2017.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Gansert et al teach a method for treating melanoma patients comprising administering to the patient a combination of talimogene laherparapvec (T-VEC) and pembrolizumab. Gansert et al teach:
[0016] In one aspect, a method of treating a tumor in a subject that progressed during monotherapy with a checkpoint inhibitor (e.g., with anti-PD-L1 therapy or anti-PD-1 therapy (e.g., pembrolizurnah, a pembrolizumab variant or an antigen-binding fragment thereof)), comprising administering talimogene laherparepvec to the subject, and administering pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof to the subject is provided.
[0018] In certain embodiments, the talimogene laherparepvec is administered sequentially as an initial dose followed by one or more secondary doses. In certain embodiments the pembrolizumab, the pembrolizumab variant or the antigen-binding fragment thereof is administered sequentially as an initial dose followed by one or more secondary doses. In certain embodiments, the talimogene laherparepvec is administered sequentially as an initial dose followed by one or more secondary doses, and the pembrolizumab, the pembrolizumab variant or the antigen-binding fragment thereof is administered sequentially and concomitantly with the one or more secondary doses of the talimogene laherparepvec.
[0019] In certain embodiments, the talimogene laherparepvec is administered intratumorally and wherein the pembrolizumab, the pembrolizumab variant or the antigen-binding fragment thereof is administered systemically. In certain embodiments, the talimogene laherparepvec and the pembrolizumab, the pembrolizumab variant or the antigen-binding fragment thereof, are administered intratumorally.
[0021] In certain embodiments, the tumor is from a subject having a cancer selected from the group consisting of melanoma, non-small cell lung cancer, head and neck cancer, colorectal cancer, breast cancer, ovarian cancer, bladder cancer, prostate cancer, sarcoma, renal cell cancer, gastric cancer, esophageal cancer, anal canal cancer, biliary tract cancer and pancreatic cancer. In certain embodiments, the cancer is cutaneous melanoma. In certain embodiments, the cancer is recurrent or metastatic squamous cell carcinoma of the head and neck.
[0035] In one aspect, a method of treating a previously pembrolizumab-, pembrolizumab variant- or antigen-binding fragment thereof-resistant tumor in a subject subsequently exposed to talimogene laherparepvec comprising administering to the subject pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof is provided.
[0036] In certain embodiments, the subject has a cancer selected from the group consisting of melanoma, non-small cell lung cancer, head and neck cancer, colorectal cancer, breast cancer, ovarian cancer, bladder cancer, prostate cancer, sarcoma, renal cell cancer, gastric cancer, esophageal cancer, anal canal cancer, biliary tract cancer and pancreatic cancer. In certain embodiments, the cancer is melanoma (e.g., cutaneous melanoma). In certain embodiments, the cancer is head and neck cancer (e.g., recurrent or metastatic squamous cell carcinoma of the head and neck).
[0037] In one aspect, a method of rendering a tumor that is resistant to monotherapy with a checkpoint inhibitor (e.g., with anti-PD-L1 therapy or anti-PD-1 therapy (e.g., pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof)) in a subject sensitive to pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof, comprising contacting the tumor with talimogene laherparepvec is provided.
[0041] In one aspect, a method of treating a tumor in a subject comprising selecting a subject having a tumor comprising a CD8+ T-cell infiltration density of fewer than about 1500, about 1400, about 1300, about 1200, about 1100, about 1000, about 900, about 800, about 700, about 600, or about 500 cells/mm2, administering talimogene laherparepvec to the subject intratumorally as an initial dose followed by one or more secondary doses, and administering pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof to the subject systemically as an initial dose followed by one or more secondary doses is provided.
[0042] In certain embodiments, the secondary doses are administered every two weeks (Q2W). In certain embodiments, the initial dose of talimogene laherparepvec is administered on day 1 of week 1 and a secondary dose of talimogene laherparepvec is administered on day 1 of week 4, on day 1 of week 6, and Q2W thereafter. In certain embodiments, the initial dose of pembrolizumab, pembrolizumab variant or antigen-binding fragment thereof is administered on day 1 of week 6 and a secondary dose of pembrolizumab, pembrolizumab variant or antigen-binding fragment thereof is administered on day 1 of week 8 and Q2W thereafter.
[0043] In certain embodiments, the initial dose of talimogene laherparepvec is administered at a dose of 106 plaque forming units (pfu)/mL, and the secondary doses of talimogene laherparepvec are administered at a dose of 108 pfu/mL.
[0044] In certain embodiments, the initial dose of pembrolizumab, pembrolizumab variant or antigen-binding fragment thereof is administered at a dose of 200 mg and the secondary doses of pembrolizumab, pembrolizumab variant or antigen-binding fragment thereof are administered at a dose of 200 mg.
[0166] A combination therapy of the invention may be used prior to or following surgery to remove a tumor and may be used prior to, during or after radiation therapy.

[0180] In certain embodiments, talimogene laherparepvec is administered by intratumoral injection into injectable tumors at a dose of up to 4.0 ml of 106 plaque forming unit/mL (PFU/mL) at day 1 of week 1, followed by a dose of up to 4.0 ml of 108 PFU/mL at day 1 of weeks 4 and 6, and every 2 weeks (±3 days) thereafter. The recommended volume of talimogene laherparepvec to be injected into the tumor(s) is dependent on the size of the tumor(s) and should be determined according to the injection volume guideline in Table 1.
[0280] Study Design
[0281] The phase 1b portion of the MASTERKEY-265 study was an open-label, multicenter, single-arm study that primarily evaluated the safety of intralesional talimogene laherparepvec in combination with intravenous pembrolizumab (FIG. 6).
[0282] Briefly, to seroconvert herpes simplex virus-negative patients, intralesional talimogene laherparepvec 106 pfu/mL was administered on day 1 of study week 1. Subsequent doses of talimogene laherparepvec 108 pfu/mL were administered on day 1 of weeks 4 and 6, and every 2 weeks thereafter. Up to 4 mL (total volume) of talimogene laherparepvec could be administered by intralesional injection at each treatment visit. The volume delivered to each injected lesion was contingent on the diameter of the lesion (Haffner, B., lodice, G. M., and Gasai, E. (2016). Administration and Handling of Talimogene Laherparepvec: An Intralesional Oncolytic immunotherapy for Melanoma. Oncol Nurs Forum 43, 219-226). The injected volume per lesion ranged from 0.1 mL for lesions ≤0.5 cm to 4.0 mL for lesions >5 cm in longest diameter. Talimogene laherparepvec administration continued until disappearance of injectable lesions, complete response (CR), confirmed disease progression (PD) per modified immune-related response criteria (irRC), (Wolchok et al., 2009) treatment intolerance, 24 months from the first dose of pembrolizumab, or end of study, whichever occurred first. If toxicity occurred, talimogene laherparepvec doses could be delayed for up to 4 weeks; delays >4 weeks resulted in permanent discontinuation.
[0283] Pembrolizumab (200 mg) was administered intravenously every 2 weeks beginning on day 1 of week 6 (i.e., at the time of third dose of talimogene laherparepvec). Pembrolizumab treatment was to be continued until confirmed PD by irRC, treatment intolerance, 2.4 months from the first dose of pembrolizumab, or the end of study, whichever occurred first. Pembrolizumab could be withheld or discontinued per protocol-specified rules consistent with the US prescribing information (Kaufman, H. L., Kim, D. W., DeRaffele, G., Mitcham, J., Coffin, R. S., and Kim-Schulze, S. (2010). Local and distant immunity induced by intralesional vaccination with an oncolytic herpes virus encoding GM-CSF in patients with stage IIIc and IV melanoma. Ann Surg Oncol 17, 718-730). If pembrolizumab was withheld >12 weeks, pembrolizumab treatment was permanently discontinued.
Claim 33. A method of treating a previously pembrolizumab-, pembrolizumab variant- or antigen-binding fragment thereof-resistant tumor in a subject subsequently exposed to talimogene laherparepvec comprising administering to the subject pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof.

Claim 34. The method of claim 33, wherein the subject has a cancer selected from the group consisting of melanoma, non-small cell lung cancer, head and neck cancer, colorectal cancer, breast cancer, ovarian cancer, bladder cancer, prostate cancer, sarcoma, renal cell cancer, gastric cancer, esophageal cancer, anal canal cancer, biliary tract cancer and pancreatic cancer.

Claim 35. The method of claim 34, wherein:
the melanoma is cutaneous melanoma, metastatic melanoma, or uveal melanoma; and/or
the head and neck cancer is recurrent or metastatic squamous cell carcinoma of the head and neck.

Claim 36. A method of rendering a tumor that is resistant to monotherapy with pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof in a subject sensitive to pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof, comprising contacting the tumor with talimogene laherparepvec.

Claim 37. The method of claim 36, wherein a sample of the tumor taken from the subject after contacting the tumor with talimogene laherparepvec has an increased level of one or any combination of CD8+ CD4+ IFNγ, CD20+ B-cells, memory T-cells, regulatory T-cells and CD56+ cells relative to a sample of the tumor taken prior to the contacting the tumor with talimogene laherparepvec.

Claim 38. The method of claim 36, wherein the tumor has a CD8+ T-cell infiltration density of greater than 1000 cells/mm2 after contacting with talimogene laherparepvec.

Claim 39. A method of treating a tumor in a subject comprising:
selecting a subject having a tumor comprising a CD8+ T-cell infiltration density of fewer than about 1500, about 1400, about 1300, about 1200, about 1100, about 1000, about 900, about 800, about 700, about 600, or about 500 cells/mm2;
administering talimogene laherparepvec to the subject intratumorally as a initial dose followed by one or more secondary doses; and.
administering pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof to the subject systemically as an initial dose followed by one or more secondary doses.
Gansert et al anticipate all of the limitations of the claimed methods.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 14, 18, 32, 34-36, 41, 65-77 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov Archive, NCT02965716 History of changes, first post November 16, 2016; in view of Clinical Trials.gov Archive, NCT02263508, History of Changes, post from February 10, 2016; and Long et al (Journal of Clinical Oncology, May 2016, 34: no. 15_suppl; abstract 9568).
NCT02965716 teaches a method of treating stage III-IV (metastatic) melanoma patients comprising administering to the patients a combination of talimogene laherparapvec (T-VEC) and pembrolizumab; wherein the patients were previously treated with systemic anti-PD1/L1 based therapy, including pembrolizumab, and progressed (Title; Study Description; Arms; Inclusion Criteria), and the patients must NOT have had prior treatment with T-VEC (Inclusion Criteria). NCT02965716 teaches talimogene laherparapvec (T-VEC) is administered intralesionally and pembrolizumab intravenously on day 1 and repeated every 21 days for up to 18 cycles (Study Description; Arms and Interventions). Patients treated may have had radiation therapy for brain metastases or can have radiation therapy for symptomatic non-target lesions (Inclusion Criteria).
NCT02965716 does not explicitly teach the patient had surgery followed by the combination therapy, and does not teach the doses and administration regimens instantly claimed.
NCT02263508 teaches a method for treating melanoma patients comprising administering to the patients a combination of talimogene laherparapvec (T-VEC) and pembrolizumab; 
wherein during Phase 1b, talimogene laherparapvec is administered intralesionally at Day 1, Week – 5; then every 2 weeks starting at Day 1 Week – 2; and during Phase 3, talimogene laherparapvec will be administered by intralesional injection at Day 1 Week 0, 3, 5, 7, then every 3 weeks starting Day 1 Week 9 (Q3W);
wherein pembrolizumab is administered in Phase 1b intravenously every 2 weeks starting Day 1 Week 0; and during phase 3 will be administered IV on Day 1 Week 0, then every 3 weeks starting Day 1 Week 3 (Q3W) (Arms and Interventions).
Long et al summarize results of NCT02263508 clinical trial and teach melanoma patients were treated with lesional injection of T-VEC at ≤4mL 106PFU/mL at Day 1, and 108 PFU/ML Day 22 then Q2W, with pembrolizumab administered IV at 200 mg Day 36 then Q2W. Long et al teach the combination of T-VEC and pembrolizumab resulted in clinical benefit in advanced melanoma.
Administering combination therapy after surgery removing tumor:
NCT02965716 does not explicitly teach the patient had surgery followed by the combination therapy, however, NCT02965716 teaches patients treated may have had craniotomy or surgery for tumor removal but not within 14 days prior to registration for treatment (Inclusion Criteria). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the combination therapy to patients following surgery to remove a tumor in the method of NCT02965716. One would have been motivated to, and have a reasonable expectation of success to, given NCT02965716 teaches their treatment can encompass patients who can have prior surgery for tumor removal, and given the cited references all recognize melanoma patients are in need of and successfully respond to combination treatment regardless of prior surgery.
Administering talimogene laherparapvec (T-VEC) and pembrolizumab at the instantly claimed doses and regimens:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to:
(a) administer secondary doses every 3 weeks (Q3W);
(b) administer an initial dose of T-VEC at 106 PFU/mL and second dose at 108 PFU/mL;
(c) administer T-VEC on Day 1 Week 1 and again Day 1 Week 4, Day 1 week 7 and Q3W thereafter;
(d) administer pembrolizumab Day 1 Week 4, and again Day 1, Week 7, and Q3W thereafter;
(e) administer pembrolizumab at first and second doses of 200 mg; or
(f) administer 200 mg pembrolizumab every 3 weeks (Q3W)
in the method of treating melanoma disclosed by NCT02965716. One would have been motivated to, and have a reasonable expectation of success to, given NCT02263508 and Long et al teach these doses and regimens have been administered to melanoma patients, or are known to be administered to melanoma patients, and treatment with combined T-VEC and pembrolizumab therapy successfully resulted in clinical benefit in advanced melanoma.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 14, 18, 32, 34-36, 41, 65-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 19, 20, 24, 25, 29, 30, 33, 34, 36, 37, 39 of copending Application No. 16/499,095 in view of Clinical Trials.gov Archive, NCT02263508, History of Changes, post from February 10, 2016; and Long et al (Journal of Clinical Oncology, May 2016, 34: no. 15_suppl; abstract 9568).
The copending application claims:
1. A method of treating a tumor in a subject comprising:
selecting a subject having a tumor comprising a CD8* T-cell infiltration density of fewer than about 1500, about 1400, about 1300, about 1200, about 1100, about 1000, about 900, about 800, about 700, about 600, or about 500 cells / mm’;
administering talimogene laherparepvec to the subject; and
administering pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof to the subject.
6. The method of claim 1, wherein talimogene laherparepvec is administered to the subject prior to the administration of pembrolizumab or an antigen- binding fragment thereof.
7. The method of claim 1, wherein the subject has a cancer selected from the group consisting of melanoma, non-small cell lung cancer, head and neck cancer, colorectal cancer, breast cancer, ovarian cancer, bladder cancer, prostate cancer, sarcoma, renal cell cancer, gastric cancer, esophageal cancer, anal canal cancer, biliary tract cancer and pancreatic cancer.
8. The method of claim 7, wherein: the melanoma is cutaneous melanoma, metastatic melanoma, or uveal melanoma;
the breast cancer is HER2+ breast cancer, HER2- HR+ breast cancer, or triple-negative breast cancer;
the prostate cancer is castration-resistant prostate cancer;
the bladder cancer is transitional cell cancer or urothelial cancer;
the head and neck cancer is recurrent or metastatic squamous cell carcinoma of the head and neck; and/or
the sarcoma is soft tissue sarcoma or bone sarcoma.
10. A method of treating a tumor in a subject that is poorly responsive to or non- responsive to monotherapy with pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof comprising:
administering talimogene laherparepvec to the subject; and
administering pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof to the subject.
12. A method of treating a tumor in a subject that progressed during monotherapy with pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof, comprising:
administering talimogene laherparepvec to the subject; and
administering pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof to the subject.
14. A method of treating a tumor in a subject having a CD8™ T-cell infiltration density of fewer than about 1500, about 1400, about 1300, about 1200, about 1100, about 1000, about 900, about 800, about 700, about 600, or about 500 cells / mm* comprising contacting the tumor with talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof.
15. The method of claim 14, wherein:
the tumor is from a subject having a cancer selected from the group consisting of melanoma, non-small cell lung cancer, head and neck cancer, colorectal cancer, breast cancer, ovarian cancer, bladder cancer, prostate cancer, sarcoma, renal cell cancer, gastric cancer, esophageal cancer, anal canal cancer, biliary tract cancer and pancreatic cancer,
optionally wherein the melanoma is cutaneous melanoma, metastatic melanoma, or uveal melanoma; and/or
the head and neck cancer is recurrent or metastatic squamous cell carcinoma of the head and neck,
the tumor expresses lower levels of two, three, four or five interferon gamma (IFNy) signature genes prior to contacting than a pre-specified threshold of a control panel of signature genes selected from the group consisting of IFNy, STAT1, CCR5, CXCL9, PRF1, HLA-DRA, CXCL10, CXCL11, IDO1 and GZMA, and/or
the tumor has a PDL1 of less than about 50% prior to contacting with talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof.
19.  A method of treating a tumor in a subject expressing lower levels of two, three, four or five interferon gamma (IFNy) signature genes prior to treatment than a pre- specified threshold of a control panel of signature genes elected from the group consisting of IFNy, STATI, CCR5, CXCL9, PRF1, HLA-DRA, CXCL10, CXCL11, IDO1 and GZMA, comprising contacting the tumor with talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof.
20. The method of claim 19, wherein: the tumor is from a subject having a cancer selected from the group consisting of melanoma, non-small cell lung cancer, head and neck cancer, colorectal cancer, breast cancer, ovarian cancer, bladder cancer, prostate cancer, sarcoma, renal cell cancer, gastric cancer, esophageal cancer, anal canal cancer, biliary tract cancer and pancreatic cancer,
optionally wherein the melanoma is cutaneous melanoma, metastatic melanoma, or uveal melanoma; and/or
the head and neck cancer is recurrent or metastatic squamous cell carcinoma of the head and neck,
the tumor has a CD8 Tcell infiltration density of fewer than about 1500, about 1400, about 1300, about 1200, about 1100, about 1000, about 900, about 800, about 700, about 600, or about 500 cells / mm” prior to contacting, and/or
the tumor has a PDL1 status of less than about 50% prior to contacting with talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof.
24. A method of treating a tumor in a subject having a PD-L1 status of less than about 50% prior to treatment, comprising contacting the tumor with talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof.
25. The method of claim 24, wherein: the tumor is from a subject having a cancer selected from the group consisting of melanoma, non-small cell lung cancer, head and neck cancer, colorectal cancer, breast cancer, ovarian cancer, bladder cancer, prostate cancer, sarcoma, renal cell cancer, gastric cancer, esophageal cancer, anal canal cancer, biliary tract cancer and pancreatic cancer,
optionally wherein the melanoma is cutaneous melanoma, metastatic melanoma, or uveal melanoma; and/or
the head and neck cancer is recurrent or metastatic squamous cell carcinoma of the head and neck,
the tumor has a CD8 Tcell infiltration density of fewer than about 1500, about 1400, about 1300, about 1200, about 1100, about 1000, about 900, about 800, about 700, about 600, or about 500 cells / mm7 prior to contacting, and/or
the tumor expresses lower levels of two, three, four or five interferon gamma (IFNy) signature genes prior to contacting than a prespecified threshold of a control panel of signature genes selected from the group consisting of IFNy, STAT1, CCR5, CXCL9, PRF1, HLA-DRA, CXCL10, CXCL11, IDO1 and GZMA. 
29. 	A method of treating a tumor in a subject having a CD8 T-cell infiltration density of fewer than about 1500, about 1400, about 1300, about 1200, about 1100, about 1000, about 900, about 800, about 700, about 600, or about 500 cells / mm? and expressing lower levels of five or fewer interferon gamma (IFNy) signature genes prior to treatment than a pre-specified threshold of a control panel of signature genes selected from the group consisting of IFNy, STATI, CCRS, CXCL9, PRF1, HLA-DRA, CXCL10, CXCL11, IDO1 and GZMA, comprising contacting the tumor with talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an-antigen-binding fragment thereof.
30. The method of claim 29, wherein:
the tumor is from a subject having a cancer selected from the group consisting of melanoma, non-small cell lung cancer, head and neck cancer, colorectal cancer, breast cancer, ovarian cancer, bladder cancer, prostate cancer, sarcoma, renal cell cancer, gastric cancer, esophageal cancer, anal canal cancer, biliary tract cancer and pancreatic cancer,
optionally wherein the melanoma is cutaneous melanoma, metastatic melanoma, or uveal melanoma; and/or
the head and neck cancer is recurrent or metastatic squamous cell carcinoma of the head and neck, and/or
the tumor has a PDL1 status of less than about 50% prior to contacting with talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof.
33. 	A method of treating a previously pembrolizumab-, pembrolizumab variant- or antigen-binding fragment thereof-resistant tumor in a subject subsequently exposed to talimogene laherparepvec comprising administering to the subject pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof.
34. 	The method of claim 33, wherein the subject has a cancer selected from the group consisting of melanoma, non-small cell lung cancer, head and neck cancer, colorectal cancer, breast cancer, ovarian cancer, bladder cancer, prostate cancer, sarcoma, renal cell cancer, gastric cancer, esophageal cancer, anal canal cancer, biliary tract cancer and pancreatic cancer, optionally wherein the melanoma is cutaneous melanoma, metastatic melanoma, or uveal melanoma; and/or the head and neck cancer is recurrent or metastatic squamous cell carcinoma of the head and neck.
36. 	A method of rendering a tumor in a subject that is resistant to monotherapy with pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof in a subject sensitive to pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof, comprising contacting the tumor with talimogene laherparepvec.
-8-
39. 	A method of treating a tumor in a subject comprising:
selecting a subject having a tumor comprising a CD8” T-cell infiltration density of fewer than about 1500, about 1400, about 1300, about 1200, about 1100, about 1000, about 900, about 800, about 700, about 600, or about 500 cells / mm’;
administering talimogene laherparepvec to the subject intratumorally as an initial dose followed by one or more secondary doses; and
administering pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof to the subject systemically as an initial dose followed by one or more secondary doses.
The copending application does not claim the patient has or may receive radiation or surgery and does not claim the instant doses and administration regimens.
NCT02263508 teaches a method for treating melanoma patients comprising administering to the patients a combination of talimogene laherparapvec (T-VEC) and pembrolizumab; 
wherein during Phase 1b, talimogene laherparapvec is administered intralesionally at Day 1, Week – 5; then every 2 weeks starting at Day 1 Week – 2; and during Phase 3, talimogene laherparapvec will be administered by intralesional injection at Day 1 Week 0, 3, 5, 7, then every 3 weeks starting Day 1 Week 9 (Q3W);
wherein pembrolizumab is administered in Phase 1b intravenously every 2 weeks starting Day 1 Week 0; and during phase 3 will be administered IV on Day 1 Week 0, then every 3 weeks starting Day 1 Week 3 (Q3W) (Arms and Interventions).
Long et al summarize results of NCT02263508 clinical trial and teach melanoma patients were treated with lesional injection of T-VEC at ≤4mL 106PFU/mL at Day 1, and 108 PFU/ML Day 22 then Q2W, with pembrolizumab administered IV at 200 mg Day 36 then Q2W. Long et al teach the combination of T-VEC and pembrolizumab resulted in clinical benefit in advanced melanoma.
Administering combination therapy after surgery removing tumor or before or after radiation:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the combination therapy to cancer patients following surgery or radiation in the claimed method of the copending application. One would have been motivated to, and have a reasonable expectation of success to, given the copending application and secondary references recognize and identify cancer and melanoma patients as needing the combination therapy and Long et al recognize melanoma patients benefitted successfully from the therapy, regardless of prior surgical or radiation therapy.
Administering talimogene laherparapvec (T-VEC) and pembrolizumab at the instantly claimed doses and regimens:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to:
(a) administer secondary doses every 3 weeks (Q3W);
(b) administer an initial dose of T-VEC at 106 PFU/mL and second dose at 108 PFU/mL;
(c) administer T-VEC on Day 1 Week 1 and again Day 1 Week 4, Day 1 week 7 and Q3W thereafter;
(d) administer pembrolizumab Day 1 Week 4, and again Day 1, Week 7, and Q3W thereafter;
(e) administer pembrolizumab at first and second doses of 200 mg; or
(f) administer 200 mg pembrolizumab every 3 weeks (Q3W)
in the method of treating melanoma claimed in the copending application. One would have been motivated to, and have a reasonable expectation of success to, given NCT02263508 and Long et al teach these doses and regimens have been administered to melanoma patients, or are known to be administered to melanoma patients, and treatment with combined T-VEC and pembrolizumab therapy successfully resulted in clinical benefit in advanced melanoma.
This is a provisional nonstatutory double patenting rejection.



6.	Conclusion: No claim is allowed. Additional art made of record but not relied upon is WO 2018/111902, Sobol et al, claiming priority to December 2016. Sobol et al teach a method of treating cancer, including metastatic melanoma, in a patient that has progressed on prior immunotherapy or anti-cancer therapy, comprising administering to the patient a combination of immune checkpoint inhibitor, oncolytic virus, and additional therapeutic agents, wherein the immune checkpoint inhibitor can be anti-PD1 antibody pembrolizumab and the additional agent can be T-VEC. Sobol et al teach: ([224])  In October 2015, the US FDA approved T-VEC, under the brand name IMLYGIC™, for the treatment of melanoma in patients with inoperable tumors. The characteristics and methods of administration of T-VEC are described in, for example, the IMLYGIC™ package insert (Amgen, 2015) and U.S. Patent Publication No. US2015/0202290; both incorporated herein by reference. For example, talimogene laherparepvec is typically administered by intratumoral injection into injectable cutaneous, subcutaneous, and nodal tumors at a dose of up to 4.0 ml of 106 plaque forming unit/mL (PFU/mL) at day 1 of week 1 followed by a dose of up to 4.0 ml of 108 PFU/mL at day 1 of week 4, and every 2 weeks (+ 3 days) thereafter. The recommended volume of talimogene laherparepvec to be injected into the tumor(s) is dependent on the size of the tumor(s) and should be determined according to the injection volume guideline. While T-VEC has demonstrated clinical activity in melanoma patients, many cancer patients either do not respond or cease responding to T-VEC treatment. In one embodiment, the local/abscopal virus composition and the at least one immune checkpoint inhibitor may be administered after, during or before T-VEC therapy, such as to reverse treatment resistance.  
Sobol et al teach: [00182] In some embodiments, the individual has cancer that is resistant (has been demonstrated to be resistant) to one or more anti-cancer therapies. In some embodiments, resistance to anti-cancer therapy includes recurrence of cancer or refractory cancer. Recurrence may refer to the reappearance of cancer, in the original site or a new site, after treatment. In some embodiments, resistance to anti-cancer therapy includes progression of the cancer during treatment with the anti-cancer therapy. In some embodiments, the cancer is at early stage or at late stage.
Sobol et al suggest the immune checkpoint inhibitor can be a PD-1 antagonist and lists pembrolizumab as an exemplary species ([84]; [159]; [166]; claim 33).
Sobol does not explicitly teach or suggest the specific combination of all of treating melanoma patients that have progressed on systemic anti-cancer therapy with T-VEC and pembrolizumab.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642